Opinion by
Judge Peters:
When the deed to Smith was written he was present, and after it was acknowledged he accepted it, and must have known its contents, if he did not it was certainly his own fault, and if there had been a parol agreement between Smith & Plammon that the lien for the unpaid purchase price should be waived, that agreement must be regardede as having been changed, and the one expressed in the deed substituted in its place.
But if that were not so the parol evidence is wholly insufficient to establish the alleged mistake, and to reform the deed.
Powell purchased with constructive notice at least of the vendor’s lien on the land, and the law furnishes no means of escape from the burden.
Wherefore the judgment must be affirmed.